     Case 2:20-cv-01880-GMN-VCF Document 27 Filed 11/17/20 Page 1 of 2




 1
     GINA M. MUSHMECHE, ESQ.
 2 Nevada Bar No. 10411
     KRAVITZ, SCHNITZER, &
 3 JOHNSON, CHTD
     8985 S. Eastern Avenue, Suite 200
 4 Las Vegas, NV 89123
     Telephone: 702-362-6666
 5 Facsimile: 702-362-2203
     gmushmeche@kssattorneys.com
 6 gschnitzer@ksjattorneys.com
     Attorneys for Defendant iEnergizer, Inc.
 7
 8                             UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA
10 Diane St. Clair,                                )   Case No. 2:20-cv-1880 -GMN-VCF
                                                   )
11                Plaintiff,                       )   STIPULATION AND ORDER
                                                   )
12 v.                                              )   EXTENDING DEADLINE FOR
                                                   )   IENERGIZER, INC. TO RESPOND
13 iEnergizer, Inc.; GC Services Limited           )   TO PLAINTIFF’S COMPLAINT
     Partnership; Teleperformance Business         )
14 Services US, LLC; Alorica, Inc.; and DOES       )
     1-5                                           )   [SECOND REQUEST FOR
15                                                 )   EXTENSION]
                  Defendants.                      )
16
17         COMES NOW, Defendant iEnergizer, Inc., (“Defendant”), and Plaintiff, Diane St.
18 Clair (“Plaintiff”), by and through their respective counsel of record, stipulate and agree
19 to extend the deadline to December 1, 2020, for Defendant to answer or otherwise plead
20 in response to Plaintiff’s Complaint.
21         This is the Defendant’s second request for an extension, which is requested from
22 Plaintiff in order to allow Defendant time to investigate the factual allegations of the
23 Complaint. Plaintiff has no opposition to Defendant’s request for an extension.
24 ///
25 ///
26 ///
27 ///
28
     Case 2:20-cv-01880-GMN-VCF Document 27 Filed 11/17/20 Page 2 of 2




 1          No additional requests for extensions are contemplated.
 2          IT IS SO STIPULATED.
 3          DATED this 16th day of November, 2020.
 4
     PRICE LAW GROUP, APC                         KRAVITZ, SCHNITZER & JOHNSON,
 5                                                CHTD
 6
     /s/ Steven Alpert                            /s/ Gina M. Mushmeche
 7 Steven Alpert, Esq.                            Gina M. Mushmeche, Esq.
     Nevada Bar No. 8353                          Nevada Bar No. 10411
 8 5940 S. Rainbow Blvd., Suite 3014
                                                  8985 S. Eastern Avenue, Suite 200
     Las Vegas, NV 89118
 9 Telephone: 702-794-2008                        Las Vegas, Nevada 89123
     alpert@pricelawgroup.com                     Tel: 702-362-6666
10 Attorneys for Plaintiff                        gmushmeche@ksjattorneys.com
                                                  Attorneys for Defendant iEnergizer, Inc.
11
12
13
14
15
16
17
18
19
                                             ORDER
20
21                                           IT IS SO ORDERED:
22
23
24                                            UNITED STATES MAGISTRATE JUDGE
25                                            Dated this 17th day of November, 2020.
26
27
28
